The judgment for the plaintiff in this cause was rendered on March *Page 241 
13, 1919, and defendant's motion for new trial was overruled on May 31, 1919. The appeal is from the original judgment, and the bill of exceptions was presented to the trial judge on June 12, 1919. As the 90 days within which the bill could be legally presented expired on June 11, 1919, the motion to strike the bill of exceptions must prevail. King v. Hill, 163 Ala. 423,51 So. 15; Cassell's Mill v. Strater Bros. Grain Co., 166 Ala. 274,51 So. 969.
The assignments of error based on the record proper are waived, and, the other assignments on the bill of exceptions being eliminated, the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.